In an action to recover damages for breach of contract, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Rockland County (Weiner, J.), dated March 31, 1994, as denied their cross motion to dismiss the complaint on the basis of the plaintiff’s failure to obtain a home improvement business license.
Ordered that the order is affirmed insofar as appealed from, with costs.
*430The Supreme Court properly denied the cross motion as the evidence demonstrated that the plaintiff is not a home improvement contractor. Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.